Case 2:20-cv-00613-JPH-MJD Document 7 Filed 12/14/20 Page 1 of 3 PageID #: 38




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOEL SAMUEL PAUL,                                       )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00613-JPH-MJD
                                                        )
FEDERAL BUREAU OF PRISONS,                              )
                                                        )
                              Defendant.                )


 ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Joel Paul is an inmate at the Federal Prison Camp in Terre Haute, Indiana. Because

Mr. Paul is a "prisoner," the Court must screen his complaint, dkt. 1. 28 U.S.C. § 1915A(a), (c).

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                            II. The Complaint

       Mr. Paul alleges that certain medical conditions place him at heightened risk of

experiencing serious complications if he becomes infected with COVID-19. Dkt. 1 at 6. He applied

to be released to home confinement as part of a program implemented at the direction of the

                                                    1
Case 2:20-cv-00613-JPH-MJD Document 7 Filed 12/14/20 Page 2 of 3 PageID #: 39




U.S. Attorney General. Mr. Paul states that he meets all requirements for the program and that his

conditions make him similarly situated to several other inmates who were granted release—but he

is of a different race and religion from these inmates. Id. The U.S. Bureau of Prisons (BOP) denied

his application without any explanation. Id.

                                    III. Discussion of Claims

       The action shall proceed with a claim for injunctive relief against the BOP pursuant to the

Administrative Procedure Act. This claim shall be based on the theory that the BOP's denial of

Mr. Paul's application was arbitrary and capricious or contrary to law.

       Claims based on 42 U.S.C. § 1983 are dismissed for failure to state a claim upon which

relief may be granted. Section 1983 "entitles an injured person to money damages if a state official

violates his or her constitutional rights." Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017) (emphasis

added). "Congress did not create an analogous statute for federal officials." Id. Mr. Paul does not

allege that he was wronged by a "person," much less a person acting under state—as opposed to

federal—authority. See 42 U.S.C. § 1983.

       Mr. Paul's negligence claim is also dismissed for failure to state a claim upon which relief

may be granted. Negligence claims based on acts or omissions of the United States and its

employees must be resolved through the Federal Tort Claims Act (FTCA). 28 U.S.C. §§ 2672,

2679(b)(1). "The only proper defendant in an FTCA action is the United States." Jackson v. Kotter,

541 F.3d 688, 693 (7th Cir. 2008); 28 U.S.C. § 2679(a) ("The authority of any federal agency to

sue and be sued in its own name shall not be construed to authorize [FTCA] suits against such

federal agency . . . ."). Mr. Paul's complaint neither asserts an FTCA claim nor names the United

States as a defendant.




                                                 2
Case 2:20-cv-00613-JPH-MJD Document 7 Filed 12/14/20 Page 3 of 3 PageID #: 40




                                         IV. Conclusion

       The action shall proceed with the APA claim identified in Part III. All other claims are

dismissed for failure to state a claim upon which relief may be granted. This order does not

preclude the plaintiff from amending his complaint or the defendant from filing a motion to dismiss

any claim. This order also does not preclude the plaintiff from filing a motion for compassionate

release under the First Step Act in his criminal case. The plaintiff shall issue process to the

defendant in accordance with Federal Rule of Civil Procedure 4(i)(2).

SO ORDERED.

Date: 12/14/2020




Distribution:

Swaray Edward Conteh
THE FIRM OF FATIMA JOHNSON
contehlaw@att.net




                                                3
